Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application

Applicant’s amendments and remarks filed 1/18/2021 have been acknowledged. Claims 1, 3-6, 16, 17, and 20 are pending.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 4, 16, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,776,630 to Bohnstedt, in view of US 4,407,063 to Johnson.
Regarding claim 1, Bohnstedt teaches a separator comprising: 
a thermoplastic sheet with a planar back web and a longitudinal central region between peripheral regions; and
a plurality of longitudinal main ribs and a plurality of transverse ribs on at least one side the thermoplastic sheet (column 1, lines 5-13), which means that the longitudinal main ribs and the transverse ribs are provided on one side or both sides of the thermoplastic sheet, the latter of which reads on the claimed invention,
the longitudinal main ribs are spaced apart and integrally formed with the thermoplastic sheet; and

	Although the prior art does not expressly teach the claimed thickness of the central region of the sheet between the longitudinal main ribs, it would have been obvious to one of ordinary skill in the art at time of invention to have arrived at the claimed range because the thickness of the central region of the sheet between the longitudinal main ribs is the same as the thickness of the sheet, 0.10 to 0.50 mm (column 2, lines 19-20), which overlaps with the claimed range. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5]. 
	Bohnstedt teaches that the separator is processed to form a pocket by use of heat or ultrasonic means or with the mechanical process for producing pockets (column 3, lines 12-17), but does not expressly teach that the peripheral regions each have a densified structure.
	Johnson also relates to a battery separator and teaches that two folds of a separator sheet are sealed by compression, resulting in a densified structure in each of the peripheral regions as the compression causes collapse of micropores in the peripheral regions (Fig. 5; column 10, lines 8-45).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed densified structure in 
Regarding claim 16, Bohnstedt teaches a separator pocket or an envelope separator comprising the battery separator of claim 1 (column 3, lines 12-17; column 1, lines 12-34; column 1, lines 62-64). The prior art product reads on the claimed envelope battery separator and is capable of being used for a lead acid battery as its structure and material meet the claim limitations.
Regarding claims 3, 4, and 17, Bohnstedt teaches that the sheet material is formed into a pocket or an envelope, wherein overlapping edges of the envelope are mechanically sealed to one another (column 3, lines 12-17; column 1, lines 12-34; column 1, lines 62-64).

Claims 5, 6, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bohnstedt and Johnson as applied to claims 1, 3, and 16 above, in view of US 6,410,183 to Weerts et al.
Regarding claims 5, 6, and 20, Bohnstedt teaches that all acid-resistant thermoplastic materials are suitable for the manufacture of the separators according to the invention, preferably polyvinyl chloride, polyethylene and polypropylene (column 2, 
Weerts et al. teaches a lead acid battery that comprises a battery separator or envelope battery separator made of microporous polyethylene (abstract; column 1, lines 4-37).
It would have been obvious to one of ordinary skill in the art at time of invention to have arrived at the claimed lead acid battery using the battery separator or envelope battery separator of Bohnstedt, because the separator of Bohnstedt made from acid-resistant thermoplastic sheet is capable of being used in a lead acid battery and Weerts et al. demonstrates using a separator made of the same material in a lead acid battery. The skilled artisan would have obtained expected results applying a known element to a known product.

Response to Arguments
Applicant's arguments filed 1/18/2021 have been fully considered but they are not persuasive. Applicant argued that Johnson teaches that the pores collapse occurs when the edges of the sheet are folded and bonded together, but the claimed invention is directed to something different entirely as the peripheral edges are densified before any edge portions are joined together. The Examiner respectfully disagrees that the combination of the cited references does not teach each and every limitation of the claimed invention. Although the densified structures are formed differently than the instant invention, the claims are directed to a product and the pocket separator based on the prior arts comprises a fold that reads on the claimed invention and so does an .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        

/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725